Citation Nr: 1038064	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-37 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to a 
service-connected disability.

2.  Entitlement to service connection for burn scars to the arms, 
face, and forearms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in June 2004 and November 2005 by 
the Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board also notes that the Veteran submitted correspondence 
that was accepted by the RO as a notice of disagreement from an 
October 30, 2006, rating decision establishing service connection 
for the residuals of basal cell carcinoma with actinic keratosis.  
In correspondence dated in November 2008 the Veteran and his 
accredited service representative were notified of the action to 
be taken as a result of his disagreement.  The Veteran's 
accredited service representative provided correspondence dated 
February 17, 2010, clarifying that the issues as listed on the 
title page of this decision were the only matters for appellate 
review.  Although it is unclear based upon the available record 
if the Veteran has adequately withdrawn this increased rating 
appeal within the requirements of 38 C.F.R. § 20.204 (2009), the 
Board finds the matter is not developed for appellate review and 
must be referred to the RO for any additional necessary action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issues on appeal has been obtained.  

2.  Degenerative joint disease of the lumbar spine was not 
manifest during active service, is not shown to have developed as 
a result of an established event, injury, or disease during 
active service, and was not incurred or aggravated as a result of 
a service-connected disability.

3.  Burn scars to the arms, face, and forearms were not manifest 
during active service and are not shown to have developed as a 
result of active service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by military service, may not be 
presumed to have been so incurred or aggravated, and is not 
proximately due to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Burn scars to the arms, face, and forearms were not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in January 2002, May 2002, and January 2005.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issue on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or obtained.  
The available record includes service treatment records, VA 
treatment records and examination reports, private treatment 
reports and medical opinions, and the Veteran's statements in 
support of the claims.  The Veteran has identified no existing 
evidence that could substantiate his claims.  Further attempts to 
obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case are adequate as they are predicated on a 
substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for adequate determinations.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not cause 
any prejudice to the appellant.



Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for certain chronic diseases such as arthritis when the disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation; specifically, in terms of establishing a baseline 
level of disability for the nonservice-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).


Factual Background and Analysis

Service records show the Veteran was a survivor of the USS LST 
480 and ship board explosions in Pearl Harbor on May 21, 1944.  
Records show he sustained a fragment wound to the left shoulder 
as a result of an explosion following a fire aboard the LST 480.  
It was noted that he was injured while manning a fire hose when a 
second explosion occurred on a ship 30 to 40 yards away and that 
he was knocked to the deck.  The shrapnel injury was to the left 
posterior shoulder.  The examiner noted the Veteran was not 
acutely ill and that he was not in shock.  A review of systems 
was essentially negative; mild conjunctivitis was noted.  A 
subsequent May 29, 1944, examination revealed a normal evaluation 
of the face, skin, spine, and extremities.  The Veteran's January 
1946 separation examination revealed the face, skin, spine, and 
extremities were normal.

In a January 1946 application for VA benefits the Veteran noted 
injuries including shrapnel to the back between the shoulder and 
spine, punctured ear drums, and burns to the eyes.  There was no 
indication of a low back disorder or residuals of burns to the 
face, hands, or forearms.  

A January 1946 rating decision, among other things, established 
service connection for shrapnel wound to Muscle Group IV, left 
shoulder.  A 10 percent disability rating was assigned.

VA examination in March 1949 included a diagnosis of residuals, 
(scar and muscle loss mild), shell fragment wound to the left 
shoulder.  The examiner noted there was a well-healed, non-
draining, non-keloid scar to the left border of the left scapula.  
There was mild muscle loss to Muscle Group II without loss of 
range of motion of the spine or left shoulder.  It was noted the 
Veteran complained of low back ache, but that there was no 
objective evidence of lumbar spine lesion or scoliosis.  X-ray 
examination of the thoracic and lumbar spines revealed normal 
alignment of the bony structures and normal appearing 
intravertebral spaces.  There were no changes in the bone 
density, no compression of the bodies, and no fractures of the 
processes.  

In his November 2001 application for VA compensation the Veteran 
requested entitlement to service connection including for a back 
injury and burns to the face, hands, and forearms.  He stated 
that on May 21, 1944, he was injured when a piece of angle iron 
struck him in the back, threw him into the bulkhead, and knocked 
him out.  He stated that after he regained consciousness he had 
to swim 150 to 200 yards to the beach through burning oil and 
gasoline.  In statements in support of his claims the Veteran 
reported that he sustained a back injury in the explosion aboard 
his ship in May 1944 when he was struck in the back near his 
spine by a piece of angle iron.  He also stated that he sustained 
burns to the face, hands, and forearms swimming through burning 
oil and gasoline when he abandoned ship.  He asserted that his 
service treatment records were incomplete due to the confusion 
associated with the aftermath of the incident.  He stated that he 
had been treated for a back injury, a concussion, shock, and 
burns to his face, hands, and forearms.  

In a July 2002 statement he reported that nine months after his 
discharge from service he was treated by a chiropractor when his 
back slipped out of joint.  He stated his back had continued to 
slip out of joint and he expressed his opinion that this was the 
direct result of the injury he incurred in May 1944.  He reported 
that in 1947 he left the profitable occupation of farming for a 
less labor intensive job selling and demonstrating farm 
equipment.  

A July 2002 private medical statement noted the Veteran 
complained of back pain in the area near his injury in the back 
during active service.  The physician, R.L.F., M.D., noted that 
X-ray examination revealed arthritis and that the Veteran felt 
that his injury in service may be aggravating his current pain 
and arthritis.  Dr. R.L.F. stated that it was known that certain 
injuries can cause one to have a propensity to develop arthritis.  
In a September 2002 the Veteran's dermatologist, J.F.G., M.D., 
stated that the Veteran had skin lesions as a result of exposure 
to burning diesel fuel and radiation during active service and 
lifelong exposure to sunlight.  It was the physician's opinion 
that the Veteran's exposures during military service played a 
significant role in the development of his current and ongoing 
skin lesions.

On VA examination in April 2004 the Veteran complained of a 
constant dull to sharp pain in the upper back and shoulder area 
that radiated down to the lower back.  The examiner noted that X-
rays revealed opaque foreign bodies around the shoulder joint, 
mild arthritic changes from T9 to T10, and mild to moderate 
hypertrophy osteoarthritis at the facet joint L5-S1.  The 
diagnoses included degenerative joint disease to the thoracic and 
lumbar spines, with no visible scars.  The examiner stated that 
it was at least as likely as not that the Veteran's thoracic back 
pain was related to his injury in service, but that it was 
unlikely his low back pain was secondary to service.  It was 
noted that the Veteran's injury in service may have caused the 
arthritic changes in the thoracic spine; however, the examiner 
found that his low back pain was not secondary to the service 
injury because that injury involved the upper back and not the 
low back area.

The RO, among other things, established service connection for 
degenerative joint disease of the thoracic spine associated with 
shrapnel wound to Muscle Group IV, left shoulder in June 2004.  
Service connection was denied for a low back disorder, to include 
as secondary to the service-connected disability of shrapnel 
wound to Muscle Group IV, left shoulder.

In his February 2005 notice of disagreement the Veteran stated 
that he had not previously reported all of the symptoms he 
experienced at the time of his injury in service.  He stated that 
his entire spine had been numb down to his tailbone.  He also 
reiterated his claim that he sustained burns to the face, hands, 
and forearms and reported that he had been told that those burns 
would make him more susceptible to having future skin problems.

VA dermatology examination in May 2005 included a diagnosis of 
scars consistent with a history of skin cancer and skin cancer 
removals.  There was no indication of scarring or any other 
residual as a result of burns.  

In subsequent statements submitted in support of his claims the 
Veteran reiterated his claims that his back injury in service was 
more severe than indicated by the available service treatment 
records.  In statements submitted with his October 2006 VA Form 9 
he asserted that the injuries to his left shoulder, thoracic 
spine, and lumbar spine were all incurred at the same time during 
the incident in service at Pearl Harbor.  He stated the force of 
the shrapnel that caused the injuries to his left shoulder and 
upper back had thrown him into a bulkhead rendering him 
unconscious and causing the area around his wound, the thoracic 
spine, and the lumbar spine to go into shock without any feeling.  
He asserted that he had experienced both thoracic and lumbar 
spine pain since the incident in service and that his lumbar 
spine arthritis should be considered as having been incurred as a 
result of that common injury.  In a July 2007 substantive appeal 
he also asserted, in essence, that his face, hand, and forearm 
scars had healed over the years, but that the burns he received 
in service likely contributed to his basal cell carcinoma.  

Based upon the evidence of record, the Board finds the Veteran's 
degenerative joint disease of the lumbar spine was not manifest 
during active service, is not shown to have developed as a result 
of an established event, injury, or disease during active 
service, and was not incurred or aggravated as a result of a 
service-connected disability.  The Board also finds that burn 
scars to the arms, face, and forearms were not manifest during 
active service and are not shown to have developed as a result of 
active service.  The medical evidence includes an April 2004 VA 
examiner's opinion that it was unlikely the Veteran's low back 
pain was secondary to service as it was not in the area of the 
service-connected injury and a May 2005 VA examiner's opinion 
that the Veteran's scars were consistent with a history of skin 
cancer and skin cancer removals.  The Board finds that these 
opinions in association with the overall evidence of record are 
persuasive as to issues on appeal.

The Veteran is a combat veteran for VA compensation purposes; 
however, the Board finds his statements as to the specific 
injuries claimed to the low back, face, hands, and forearms are 
inconsistent with the medical evidence recorded during and soon 
after active service and are not consistent with the 
circumstances of his service.  His November 2001 report that he 
was injured on May 21, 1944, when a piece of angle iron struck 
him in the back, threw him into the bulkhead, and knocked him out 
is inconsistent with the service treatment report indicating that 
his injury occurred as a result of an explosion on a ship 30 to 
40 yards away and that he was only knocked to the deck.  There is 
no credible evidence of his having been thrown into a bulkhead 
nor of his having been unconscious for any period of time.  

Although the Veteran contends that the injuries he sustained in 
the May 1944 incident were more severe than indicated by the 
available service treatment reports, there was no evidence of a 
low back disorder nor residuals of burns to the face, hands, and 
forearms upon a service department examination on May 29, 1944, 
approximately one week after the date of injury, nor upon the 
Veteran's separation examination in January 1946.  The Veteran is 
shown to have complained of low back pain upon VA examination in 
March 1949, but the examiner found no objective evidence of a 
lumbar spine disorder at that time.  The Boards also finds the 
Veteran's statements as to symptoms of a low back disorder and 
residuals of burns to the face, hands, and forearms continuing 
during and after service are considered to be of lesser probative 
weight in light of the available contemporaneous medical 
evidence.  

A review of the July 2002 private medical statement of Dr. R.L.F. 
shows that the Veteran reported that he felt that his injury in 
service may have been aggravating his current pain and arthritis, 
but that no opinion was provided indicating that the physician 
believed the Veteran's arthritis in the lumbar spine was, in 
fact, either incurred or aggravated as a result of the injury in 
service or a service-connected disability.  The Court has held 
that medical opinions stating only the possibility of medical 
causation are too speculative to establish a causal relationship.  
See Grover v. West, 12 Vet. App. 109, 112, (1999); Miller v. 
West, 11 Vet. App. 345 (1998); see also, Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish a 
causal relationship).  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1993); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The July 2002 
statements of Dr. R.L.F. include no such data or rationale as to 
a specific lumbar spine disorder.

The Board finds there is no competent evidence in this case 
demonstrating that the Veteran's lumbar spine disability, 
presently manifested by mild to moderate arthritis at the lowest 
segment of the lumbar spine, was incurred as a result of an 
injury sustained during active service nor that it developed to 
any extent as a result of the service-connected residuals of 
injuries to the left shoulder and thoracic spine.  The April 2004 
VA examiner noted that X-rays revealed only mild arthritic 
changes from T9 to T10 and mild to moderate hypertrophy 
osteoarthritis at the facet joint L5-S1.  The examiner found that 
it was unlikely that low back pain was secondary to service 
because that injury involved the upper back and not the low back.  
Although the examiner did not address the possibility that the 
Veteran's arthritis to a lower segment of the lumbar spine may 
have been aggravated to some extent by the service-connected 
disabilities to the left shoulder and thoracic spine, the Board 
finds there is no credible evidence indicating that an additional 
medical opinion as to this limited matter would assist the 
Veteran in substantiating his claim.  c.f. Bardwell v. Shinseki, 
24 Vet. App. 36 (2010) (the Court held that VA was not required 
to provide a medical examination when there is no credible 
evidence of an event, injury, or disease in service).  In fact, 
the Veteran himself has argued that his thoracic and lumbar spine 
arthritis developed at the same time from the same injury, which 
was an etiology specifically rejected by the April 2004 VA 
examiner.  

The Court has held that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, 
there is no evidence of any residual disability to the face, 
hands, or forearms as a result of burns, other than the skin 
cancer disability for which service connection was previously 
established.  The Veteran has also reported, in essence, that he 
had no present visible scarring due to any burns he may have 
experienced in service.  The Board further notes that there was 
no report of any low back problems during active service nor 
until over three years after the Veteran's separation from active 
service and no medical evidence of a manifest low back disability 
for many years after service.  It is significant to note that 
there was no objective evidence of a lumbar spine disorder upon 
VA examination in March 1949 and that upon VA examination in 
April 2004, over 55 years later, his hypertrophy osteoarthritis 
at the facet joint L5-S1 was only mild to moderate.  

The Veteran has consistently and repeatedly asserted that his 
thoracic and lumbar spine symptoms developed simultaneously 
during and immediately after service.  The Board finds the 
overall evidence of record, including the April 2004 VA 
examiner's specific opinion that lumbar spine arthritis was not 
secondary to the injury in service, is persuasive that the 
present lumbar spine disability was neither incurred nor 
aggravated as a result of service or a service-connected 
disability.  While the Veteran may sincerely believe that he has 
disability to the face, hands, or forearms as a result of burns 
and a low back disorder as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
the claims for entitlement to service connection degenerative 
joint disease of the lumbar spine and burn scars to the arms, 
face, and forearms must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The preponderance of the evidence is against these 
claims.


ORDER

Entitlement to service connection for degenerative joint disease 
of the lumbar spine is denied.

Entitlement to service connection for burn scars to the arms, 
face, and forearms is denied.


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


